April 17, 2012 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Commissioners: We have read the statements made by Panhandle Eastern Pipe Line Company, LP (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K ofPanhandle Eastern Pipe Line Company, LP, dated April 17, 2012. We agree with the statements concerning our Firm in such Form 8-K. Very truly yours, /s/ PricewaterhouseCoopers LLP
